*614DISSENTING OPINION
BY Judge SMITH-RIBNER.
I respectfully disagree with the majority’s reasoning and the decision reached in this case. The Board of Probation and Parole cannot refute the parole agent’s testimony, which establishes that he informed Petitioner that he would not be eligible for the RSAT Program unless he waived the panel hearing previously requested by counsel for Petitioner. Moreover, this discussion took place without the presence of Petitioner’s counsel. The testimony supports Petitioner’s assertion that because of the parole agent’s advice he submitted a letter waiving his right to the hearing. Once he determined that the RSAT Program was not suitable, he again requested a panel hearing.
The Board contends that it acted timely in holding the panel hearing on December 14, 2001 even though more than 120 days had elapsed from the date of Fetter’s August 9, 2001 preliminary hearing. Although Board regulations allow the Board to extend the time for holding a panel hearing when a parolee changes his decision either to waive the hearing previously requested or to request a hearing after waiving it, see 37 Pa.Code § 71.5(c), the Board cannot rely on a parolee’s decision to waive a hearing when it is based upon the advice of a parole agent who knew that the parolee was represented by counsel. Petitioner’s counsel may very well have advised him to do otherwise. Under these circumstances, Petitioner’s right to counsel in his parole proceedings was violated, see Commonwealth v. Tinson, 433 Pa. 328, 249 A.2d 549 (1969), and the Board should not be permitted to benefit from its improper action.